BROCK, Justice,
dissenting.
I dissent from the holding of the majority that the insured’s 1977 Jeep was not covered by his automobile liability insurance policy with Allstate under the “replacement automobile” provision of that policy at the time it was involved in an accident on August 5, 1977.
The policy, in its automatic coverage provisions, contains the following definitions:
“(c) ‘Replacement automobile’ means a private passenger or utility automobile of which the named insured acquires ownership during the policy period, provided it replaces the owned automobile; if no expiration date is stated in the declarations, the policy period means the period of time stated on the premium statement which is current at the time of the acquisition of the automobile;
*924“(d) ‘Additional automobile’ means an additional private passenger or utility automobile of which the named insured acquires ownership during the policy period, provided, Allstate at the time of acquisition specifically insures all other private passenger and utility automobiles owned by the named insured and, further, provided notice of its delivery be given to Allstate within sixty (60) days after acquisition and any additional premium to be paid by the named insured.”
Prior to February 3, 1977, the insured owned only one automobile, a 1973 Chevrolet, which was the vehicle described in the declarations of the policy and is referred to as the “described automobile.” On February 3, 1977, while still owning and continuing to use the Chevrolet, the described automobile, the insured bought a 1977 Jeep vehicle. Still later, in May or June, 1977, he also bought a non-operative automobile van which was never operative until after the accident involved in this case. On August 3 or 4, 1977, the insured sold and delivered the Chevrolet, the “described automobile.” On August 5, 1977, the insured, while operating the above mentioned Jeep automobile, was in an accident which precipitated this litigation.
The insured contends that the Jeep was covered as a “replacement automobile” within the above quoted definition. The Jeep was the only driveable vehicle he had at the time of the wreck. If it was not insured as a replacement vehicle under the policy, then the insured was paying premiums for nothing during the period from August 3 or 4 when the Chevrolet was sold until August 19, 1977, when the van was named as the described automobile under the policy.
It is not denied that the ownership of the Jeep was acquired by the insured during the policy period nor that the Jeep in fact became a replacement for the Chevrolet described in the policy on the date the Chevrolet was sold on August 3 or 4, 1977. The only argument Allstate makes is that the Jeep did not replace the Chevrolet described in the policy at the time the Jeep was purchased on February 3, 1977. The trouble with this argument is that it assumes a provision not to be found in the policy, i.e., a provision that, in order to be insured as a “replacement vehicle” under the policy, the replacing automobile must have replaced the described automobile at the time of acquisition of the replacement vehicle.
Certainly, Allstate knew how to make that distinction for in the very next paragraph of its policy it did so as follows:
“(d) ‘Additional automobile’ means an additional private passenger or utility automobile of which the named insured acquires ownership during the policy period provided Allstate at the time of acquisition specifically insures all other private passenger and utility automobiles . . .. ” (Emphasis added.)
Thus, if Allstate had intended in the preceding subparagraph (c) to make the point that a replacement vehicle must replace the described vehicle at the time of acquisition it could, would and should have said so. Its failure to do so requires that we construe the “replacement automobile” definition in favor of the insured and against the insurance company which wrote the policy. Palmer v. State Farm Mut. Auto. Ins. Co., Tenn., 614 S.W.2d 788 (1981).
In Palmer we said:
“In construing contracts of insurance, we attempt to ascertain the intent of the contracting parties and, since the policy was drafted by the insurance company, we must resolve all ambiguity and doubt in favor of the insured. We need not abandon common sense; indeed, we are required to exercise common sense in construing these policies.” 614 S.W.2d at 789.
By simply denying that there is any ambiguity in the “replacement automobile” definition in this policy the majority has, in effect, reversed the rule quoted in Palmer and is construing the current policy in favor of the insurance company.
There can be no question under the applicable case law and the terms of this policy, that if the insured had decided to sell the *925Chevrolet described in the policy, subsequently had purchased the Jeep and begun to use it only after selling the Chevrolet, it would be a replacement vehicle covered by the policy. Mitcham v. Travelers Indemnity Co., 127 F.2d 27 (4th Cir. 1942). But, here, the insured claims that he may dispose of the described vehicle and replace it with another vehicle which he already owns so long as the replacing vehicle was purchased after the policy was issued.
There is strong support for the insured’s argument that the Jeep was a replacement vehicle in our case law which requires that the terms of insurance policies be given their ordinary meaning, absent proof of a specialized meaning used in the insurance business. This meaning does not depend upon the intent of the insurer alone, but is what a reasonable insured would believe the meaning to be, giving ordinary meaning to the words used. Hahn v. Home Life Ins. Co. of New York, 169 Tenn. 232, 84 S.W.2d 361 (1935); Palmer v. State Farm Mut. Auto. Ins. Co., supra. Here, there is no language in the policy to indicate that a replacement vehicle must be newly acquired or purchased for the purpose of replacing the described vehicle.
Moreover, to decide this case in favor of the insurance company allows it to collect premiums for a period of time during which it provided no insurance whatsoever, that period being from August 3, 1977, until August 19, 1977, when the van which was inoperable at the time of its purchase was repaired after the accident here in question and placed under the policy.
I respectfully dissent.